Citation Nr: 0606228	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the hands and feet, to include Raynaud's 
syndrome.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for a duodenal ulcer with an evaluation of 10 percent, 
effective May 15, 1997 and denied service connection for 
residuals of cold injuries to both hands and both feet, to 
include Raynaud's syndrome.  

The veteran submitted a notice of disagreement (NOD) with the 
effective date of the grant of service connection for the 
duodenal ulcer, and that issue was included in a February 
2003 statement of the case (SOC).  However, the veteran did 
not submit a substantive appeal on the issue of an earlier 
effective date.  The effective date issue has not been 
certified as being on appeal, and the Board concludes that 
this issue is not before it.  

Service connection for "frozen hands" was initially denied 
in a January 1995 RO decision.  The veteran was notified of 
this denial in a February 1995 letter but did not initiate an 
appeal.  In an October 2000 rating decision, the RO found 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
residuals of frozen hands.  The veteran did not appeal this 
decision.  In a February 2002 letter, Dr. M. indicated that 
the veteran had Raynaud's syndrome.  A claim based on a new 
diagnosis constitutes a new claim.  Ephraim v. Brown, 82 F. 
3d 399 (Fed. Cir. 1996).  Accordingly, the Board will decide 
the veteran's claim on a de novo basis, without considering 
whether new and material evidence has been submitted.  Cf. 
38 U.S.C.A. § 5108 (West 2002).  

In May 2003 the veteran testified before a hearing officer at 
the RO.  In June 2004 the veteran testified in a 
videoconference hearing before the undersigned Veterans Law 
Judge.  Transcripts of both hearings are of record.  

In June 2004 the veteran filed a claim for gastroesophageal 
reflux disease.  This claim has not yet been adjudicated and 
is referred to the RO for appropriate action.  

In December 2004 the Board remanded this case for further 
development.  That development has been completed.  

In February 2006 the Board granted the veteran's motion to 
have his case advanced on its docket.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran has current cold injury residuals of the 
hands and feet, to include Raynaud's syndrome, which were 
incurred in service.  

2.  The veteran's duodenal ulcer flares up approximately 3 
times a year requiring restricted diet and resulting in 
weight loss, and flares up 2 or 3 times a week requiring 
additional medication.  There are no signs of anemia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
cold injury of the hands and feet, to include Raynaud's 
syndrome are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§  3.303, 3.304 (2005).

2.  The criteria for an initial evaluation of 20 percent for 
the veteran's duodenal ulcer have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.114, Diagnostic Code 7305.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A March 2002 VCAA notice letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to service connection for residuals of cold 
injury to both hands, to include Raynaud's syndrome.  A 
September 2002 VCAA letter provided further notice of what 
information and evidence was required to grant service 
connection for cold injury residuals of the hands and feet.  
A January 2005 VCAA letter advised the veteran of the 
information and evidence necessary to establish entitlement 
to an initial evaluation in excess of 10 percent for his 
service connected duodenal ulcer.  

The March 2002 and January 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that the veteran was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the January 2005 
VCAA letter stated, "Please provide us with any evidence or 
information you may have pertaining to your claim."  Thus, 
the fourth element of the duty to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  The Board finds all required notice was given.  See 
Mayfield.  
B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled.  The veteran's 
separation examination and morning reports have been 
associated with the claims file.  A September 1994 response 
from the National Personnel Records Center (NPRC) indicates 
that there are no other service medical records available as 
they are fire-related.  Outpatient treatment records since 
service have been associated with the claims file.  
Additionally, the veteran was recently afforded VA 
examinations in September 1999 to evaluate his ulcer and in 
January 2005 to evaluate his ulcer and his cold injury 
residuals.  

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The veteran's available service medical records include 
morning reports and his separation examination indicating 
hospitalization in April and May 1951 for a duodenal ulcer.  
There is no mention of cold injury or Raynaud's syndrome.  

Hospital records from May 1965, September 1966, March 1972, 
and March 1986 for stomach problems and private treatment 
records from October 1983 to October 1994 make no mention of 
cold injuries or Raynaud's syndrome.  The veteran testified 
regarding his ulcer at an RO hearing in January 1996.  

At a February 1999 Board hearing regarding new and material 
evidence to reopen a claim for service connection for his 
ulcer, the veteran testified that his ulcer flared up mostly 
in the spring and fall.  He also testified that his hands 
froze while at Camp McCoy in Wisconsin and that he had 
trouble with them in the wintertime ever since.  

At VA examination in September 1999 the veteran gave a 
history of a duodenal ulcer since 1951.  He described burning 
pain in the right upper quadrant and denied vomiting or 
hematemesis.  He reported seeing his physician intermittently 
for medication when his symptoms were worse, but that the 
rest of the time Maalox helped.  The abdomen was soft with 
mild tenderness in the right upper quadrant, with no rebound 
tenderness or palpable masses.  Bowel sounds were normal.  
The veteran's last upper GI series was in 1994 and did not 
reveal any significant abnormality.  The veteran refused to 
have another GI series or gastroscopy.  The impression was 
chronic peptic ulcer disease by symptoms but no objective 
evidence except for mild tenderness in the right upper 
quadrant and diagnosis could not be confirmed since the 
veteran refused to have an upper GI series or gastroscopy.  

Outpatient treatment records from St. Joseph Hospital from 
October 2000 indicate treatment for pain and numbness in the 
right thumb and give a diagnosis of arthritis.

In a February 2001 letter the veteran stated that he had been 
treated for his cold injury residuals by Drs. Y. and B. long 
ago, both of whom were now deceased, and that the doctor 
currently working in their office reported that those records 
were destroyed.  In January 2002 the veteran submitted 
another letter in which he related the history of his hands 
freezing in service.  

In February 2002, Dr. M. wrote that he examined the veteran 
that month, and gave an impression of Raynaud's syndrome 
secondary to previous frostbite injury as described in the 
veteran's letter to VA (presumably the above mentioned 
January 2002 correspondence).  Later in February 2002, Dr. M. 
wrote that the veteran had Raynaud's syndrome secondary to 
his frostbite injury.  

In August 2002 the RO received a letter from the veteran's 
sister in which she stated that the veteran reported both a 
duodenal ulcer and frozen hands after returning from service 
and that he had trouble with these conditions since that 
time.  Also in August 2002, the RO received a letter from the 
veteran's wife in which she stated that the veteran's ulcer 
had been bothering him since they met in 1956 and that he had 
been hospitalized a number of times.  She added that she had 
seen the veteran have difficulty with getting circulation in 
his hands.   

Private hospital records dated from April 2002 to January 
2003 include treatment for abdominal pain.  

At an RO hearing in May 2003 the veteran testified that his 
hands locked up and froze during service in Wisconsin.  He 
submitted internet weather reports of Wisconsin weather 
during that time.  He reported that, since that time, 
temperatures under 40 degrees cause his hands to turn yellow 
and then white.  He stated that he also had trouble with his 
feet, but not as much trouble as his hands.  

The veteran testified that even when the ulcer was not 
bothering him, he experienced pain from the scar tissue.  He 
reported his ulcer required hospitalization several times, 
but that he was currently taking medication which had helped 
a lot.  The veteran also treated his ulcer with a special 
diet. 

At the June 2004 videoconference hearing the veteran 
testified that his ulcer bothered him all the time but that 
it flared up 3 or 4 times a year.  During these times, he ate 
a diet of pea soup and cooked rice and his symptoms normally 
subsided within a month, although it could take up to 2 
months for the flare up to end.  He testified that his weight 
was currently stable, but that he was on a very restricted 
diet, which sometimes caused him to lose a little weight.  

The veteran testified to the cold injury in service and the 
ongoing symptoms since that injury.  

At VA examination in January 2005 the veteran again stated 
that his ulcer flared up 2 to 3 times a year for 3 or 4 
weeks, and sometimes up to 2 months.  During these flare-ups 
the veteran reported eating pea soup and rice and losing 
several pounds.  Other than during flare-ups, the veteran 
stated that the ulcer bothered him several times a week 
requiring him to use over the counter medication in addition 
to his prescription.  The veteran also experienced nausea 
several times a week but denied vomiting.  

The veteran also recounted the incident of his hands freezing 
up in service, and added that his feet were burning as well.  
He stated that he did not see a doctor or medic during 
service.  The veteran reported that during cold weather his 
hands got cold and turned yellow and then white.  There was 
no hyperhidrosis.  The veteran did experience paresthesias in 
the hands more than the feet, as well as tingling and 
burning.  There was no evidence of causalgia, reflex 
sympathetic dystrophy, fungal infection, scars, or 
disturbances of nail growth.  

Physical examination revealed a soft abdomen with vague 
epigastric tenderness and positive bowel sounds in all four 
quadrants, with no appreciable mass or organomegaly.  The 
hands and feet were cool to the touch with no evidence of 
atrophy.  Skin was dry with no evidence of ulceration, nails 
appeared normal, and sensation was decreased in the 
fingertips in the second, third, and fourth fingers on both 
hands and second and third toes on both feet.  Otherwise 
sensation was normal.  The examiner's impression regarding X-
rays of the feet was mild osteoarthritic changes in the first 
metatarsophalangeal and distal interphalangeal joints of both 
feet.  The impression regarding X-rays of the hands was 
minimal degenerative changes of the distal interphalangeal 
joints of the fingers of both hands.  

The overall impression regarding the ulcer was prior peptic 
ulcer disease.  The veteran refused to undergo an upper GI 
study.  The examiner noted very significant flare-ups 
approximately 3 times a year causing restricted diet and 
weight loss and significant flare-ups 2 to 3 times a week 
requiring additional medication.  There were no signs of 
anemia.  

The impression regarding cold injury residuals was arthritis 
of the hands and feet as well as Raynaud's phenomenon.  The 
examiner opined that these could very well be due to cold 
injury and stated that the veteran's history made it at least 
as likely as not that this [cold injury in service] is the 
cause, although there are no treatment reports from the time 
of the incident.  The examiner added that, given the 
veteran's sporadic work history, it was unlikely that 
arthritis in the hands and feet was due to overuse.  


III.  Legal Analysis
A.  Cold Injury Residuals and Raynaud's Syndrome

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element of service connection, a current diagnosis 
of cold injury residuals in the hands and feet and Raynaud's 
syndrome, is clearly met in this case as the January 2005 VA 
examination gave a diagnosis of arthritis of both hands and 
feet as well as Raynaud's phenomenon.  There is also 
competent evidence of an injury in service.  The veteran has 
reported, as he is competent to do, exposure to cold in 
service.  

In regard to a nexus between the in-service cold injury and 
current residuals and Raynaud's disease, the VA examiner, in 
January 2005, opined that the current condition was at least 
as likely as not caused by the cold injury in service.  The 
examiner made this opinion after full review of the claims 
file and examination of the veteran.  This opinion is echoed 
by Dr. M.  The opinions satisfy the third element of a 
successful service connection claim, and there is no 
competent opinion to the contrary.  

Resolving all doubt in favor of the veteran, the claim for 
entitlement to service connection for cold injury residuals 
of the hands and feet, to include Raynaud's syndrome, is 
granted.  

B.  Duodenal Ulcer

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's duodenal ulcer is currently evaluated under 
Diagnostic Code 7305.  Under this Diagnostic Code, a 10 
percent evaluation is warranted for mild duodenal ulcers, 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted when moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted when 
moderately severe, with moderate impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  A 60 percent evaluation is 
warranted when severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  

The veteran has consistently reported that his duodenal ulcer 
bothers him constantly, but that he also experiences flare-
ups during which symptoms are more severe, and that these 
flare-ups occur mostly in the spring and fall.  The veteran 
reported in June 2004 that these flare-ups occurred 3 or 4 
times a year requiring restricted diet, and usually lasted 
less than a month.  The January 2005 examiner's report of 
"very significant" flare-ups approximately 3 times a year 
requiring restricted diet and resulting in weight loss 
equates to severe symptoms.  

These findings establish that the veteran has a moderate 
duodenal ulcer and is entitled to an initial evaluation of 20 
percent.  

The episodes have resulted in weight loss, but no anemia.  
The veteran has not described the flare ups as incapacitating 
and the recent examination and most of the veteran's 
testimony is to the effect that they occurred approximately 
three, rather than four, times per year.  Thus, the 
disability does not approximate the criteria for an 
evaluation in excess of 20 percent.  38 C.F.R. §§ 4.7, 4.21, 
4.114, Diagnostic Code 7305 (2005).  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the 20 percent evaluation 
appropriately reflects the highest level of disability caused 
by the veteran's duodenal ulcer since the grant of service 
connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There is no evidence of 
hospitalization for the duodenal ulcer since the grant of 
service connection.  In addition, the record does not suggest 
"marked interference" with employment.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for cold injury residuals 
of the hands and feet, to include Raynaud's syndrome, is 
granted.  

Entitlement to an initial evaluation of 20 percent for a 
duodenal ulcer is granted, effective May 15, 1997.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


